DISMISS; and Opinion Filed January 28, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01082-CV

                         IN THE INTEREST OF T.X.L., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-24902

                            MEMORANDUM OPINION
                   Before Justices Partida-Kipness, Pedersen, III, and Carlyle
                                Opinion by Justice Pedersen, III
       Before the Court is appellant’s January 16, 2019 motion to dismiss the appeal. We grant

the motion. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                 /Bill Pedersen, III/
                                                 BILL PEDERSEN, III
                                                 JUSTICE

181082F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF T.X.L., A CHILD                On Appeal from the 255th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01082-CV                                Trial Court Cause No. DF-17-24902.
                                                   Opinion delivered by Justice Pedersen, III,
                                                   Justices Partida-Kipness and Carlyle
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee Malaika Corsandra Johnson recover her costs, if any, of
this appeal from appellant Billy George Lane Jr.


Judgment entered this 28th day of January, 2019.




                                             –2–